               Case 20-12456-JTD      Doc 920-6     Filed 01/22/21     Page 1 of 4




                                           Exhibit 6

                             Waiver of Certain Avoidance Actions

        Pursuant to section X.I. of the Plan, on the Effective Date, with the exception of those
persons and entities identified herein, the Reorganized Debtors shall be deemed to waive and
release all Avoidance Actions against such persons and entities that, as of the Effective Date,
shall continue to provide goods, services and/or financing to RT Asset Company on and after the
Effective Date on terms that, with respect to the provision of goods and/or services, are no less
favorable than the terms offered to the Debtors on the Petition Date and, with respect to the
provision of financing, are satisfactory, in each case as determined by the Debtors and the
Prepetition Secured Creditors (or just TCW (and, if any, its assigns) if there will be no GS
Adjustment Equity issued on the Effective Date pursuant to ARTICLE III.C.3.c(1) of the Plan)
in the exercise of their reasonable business judgment.




DOCS_LA:335402.2 76136/002
                 Case 20-12456-JTD          Doc 920-6    Filed 01/22/21   Page 2 of 4


Ruby Tuesday Inc
Avoidance Actions not waived for the following parties

 Vendor   Vendor Name
 S0318    A AND E KITCHEN SERVICE LLC
 S1150    A KEENER LANDSCAPE AND DESIGN
 31833    A R C SECURITY SYSTEMS
 S0355    AC BEVERAGE OF SOUTH FL
 S0120    ACTION PLUMBING INC
 S0325    ADVANCED MECHANICAL PLUS INC
 35814    AIKEN AUGUSTA SECURITY SYSTEMS INC
 31276    AIKEN PEST CONTROL INC
 32461    ALL ABOUT CARPET CLEANING UPHOLSTERY TOO
 S0957    ALLEN STEWART
 S0048    ALTEMP MECHANICAL INC
 31829    AMERICAN DIGITAL TECH
 S0990    AMERICAN FACILITY SOLUTIONS
 S0031    AMPHION
 31821    ARCHWAY LAWN CARE
 35566    AWNCLEAN INC
 36113    BEEBE LANDSCAPE SERVICE INC
 S1159    BEYOND LAWN SERVICES INC
 38045    BRASK ENTERPRISES INC II
 35775    C SCAPES INC
 35601    CAINES AND ASSOCIATES LLC
 33984    CHEMCARE INC
 37255    CHRISTINA L BATHE
 35833    CHRISTOPHER M FREEL
  S0018   CINTAS CORPORATION NO 2 FIREKEC
  32744   CINTAS CORPORATION NO 2 FIREKEC
  S1202   CLIFFORD J TROICKE
  36174   CLOG MASTER LLC
  34479   COMPANY SPECIFIC LLC
  31099   COMPLETE BUILDING SERVICE
  S1258   D AND G MORALES LANDSCAPING
  31110   DB LANDSCAPE LLC
  36045   DBB GROUP LLC
  S1693   DCG ENTERPRISES LLC
  36084   DECO CONCRETE LLC
  33316   DENTCO
  S1080   DETAILED SERVICES
  S1436   DGD SERVICES INC
  33273   DRAFT CLEANING SERVICE LLC
  36443   DRAIN CLEANING AND REPAIRS USA INC
  31855   DS LANDSCAPING OF CNY INC
  S1324   DUNCAN ENTERPRISES
  S1325   EARTHWORKS LANDSCAPE
  35773   EDWARD DON AND COMPANY HOLDINGS LLC
  35780   EFC SPECIAL TOUCH
  S0123   ELMER SCHULTZ SERVICES INC
  31479   EMPLOYMENT SCREENING SERVICES
  S0337   ENVIRONMENTAL DRAIN AND PLUMBING
  31479   ESS (EMPLOYMENT SCREENING SERVICES)
  35942   EVERGREEN TREE SERVICE INC
  36763   EVERIDGE INC
  S1294   FAST EDDYS GROUNDS MAINTENANCE
  36035   FAST SERVICE INC
  S0126   FLORIDA AIR SPECIALIST INC
               Case 20-12456-JTD         Doc 920-6      Filed 01/22/21   Page 3 of 4


35600   FOUR SEASONS LAWN AND LANDSCAPE LLC
31057   GASKETS ROCK INTERNATIONAL INC
S0352   GENERAL PARTS KANSAS CITY MO
S1463   GN WINDOW WASHING
30911   GOLDEN TRIANGLE WASTE SERVICES
S1315   GRANT LAWN CARE SERVICE LLC
35246   GREAT LAKES BAR CONTOLS INC
36576   GREATAMERICA FINANCIAL SVCS CORP
33463   GREENLEAF COMPACTION INC
S1247   GREENWELL LANDSCAPE CO
33580   GRESHAMS SEASONAL SERVICES
S0353   HEARTH MICROWAVE SERVICE LLC
S0312   HOBART CORPORATION
36076   IEM INC
36259   IMAGE MAKER LANDSCAPE MANAGEMENT SERVICES LLC
S1296   INDIANA CLEANING AND RESTORATION SOLUTIONS
36218   IONIC DEZIGN STUDIO INC
35751   JAMES C DEMPSEY
36421   JAMIE J BEVER
S1316   JASON PUGH
S1185   JEREMY BURNS
35281   JERSEY DRAUGHT LLC
34288   JOHN P FLAWS
33939   JOHNSON CONTROLS
35235   JOSEPH C WATKINS
36042   JOSEPH D GUILER
S0435   K AND D FACTORY SERVICE INC
35169   KING CLEANERS LLC
34388   KONICA MINOLTA/ WELLS FARGO FINANCIAL LEASING
S1312   LANDSCAPE BARBERS TREE SERVICE LLC
S0023   LANE VALENTE INDUSTRIES
35634   LOWES COMPANIES INC
S0543   LUNAR ELECTRICAL CONTRACTOR INC
S0310   MAEDGENS LAWN CARE
35723   MARK HIATT
35614   MATTHEW DAVID WARD
33685   MAYO & ASSOCIATES, INC.
34882   MBAKER SERVICES INC
S1167   MID MISSOURI TURF
S0049   MODERN SERVICE FOR HOME AND BUSINESS
S1073   MOSTEK ELECTRIC
36138   MOUNTAIN STATE EXTERIOR PROS LLC
S1182   MUSSERS ADVANCED CARPET CARE LLC
S0514   MWM MAINTENANCE AND RESTORATION LLC
31716   NIFCO MECHANICAL SYSTEMS LLC
S1467   OHIO WINDOW CLEANING INC
34178   OTIS ELEVATOR COMPANY
34041   OUTDOOR HOME SERVICES HOLDINGS LLC
34246   PANICHI HOLDING CORP
S0127   PAUL T VADNAIS
S1430   PEREZ TURFS LLC
33156   POST SECURITY SERVICES INC
35875   PRESTONS GENUINE ENTERPRISES LLC
33758   QUADIENT (MAIL FINANCE )
36573   QUADIENT LEASING USA INC
S1161   QUALITY LAWN SERVICES UNLIMITED INC
S0324   QUALITY REFRIGERATION INC
S1310   RAINBOW INTERNATIONAL RESTORATION
36317   RANDY K DOCKINS
               Case 20-12456-JTD        Doc 920-6   Filed 01/22/21   Page 4 of 4


S1179   RAY BULLINGTON
S0084   REGIONS FACILITY SERVICES INC
33885   ROBERTS OXYGEN CO INC
S0535   ROBERTS PLUMBING
31030   ROCK TENN CP, LLC /WEST ROCK/RUBICON
S0407   ROTO ROOTER JEFFERSON CITY MO
36080   RUBBER AND ROAD CREATIVE AGENCY, INC
30469   SANDY ALEXANDER COMPANY/ DINE TECH
35651   SAPPINGTONS CARPET CARE INC
35170   SCI BACK FLOW
32690   SERVICE CHANNEL
36215   SEVITTS ENTERPRISES INC
35876   SHADES OF GREEN LANDSCAPING LLC
35628   SHIFTONE
S1340   SHIPLEYS WINDOW CLEANING CO
33898   SHOFFNER MECHANICAL SERIVCES
S0219   SIGNMANAGER INC
33939   SIMPLEX MONITORING LLC
S1016   SONORAN ENVIRONMENTS LANDSCAPE AND MAINT
31882   STOWERS MACHINERY CORP
S1353   T N T LAWN CARE AND IRRIGATION INC
S1437   TANDS LAWN LANDSCAPE INC
32693   TELSA MOTORS INC
36146   THE 4A GROUP INC
S1031   THE GROUNDS GUYS OF GARNER
35831   THE KURB APPEAL EXPERTS LLC
32438   THE OKEEFE GROUP LLC
30507   THUZI LLC
34495   TIM BROWNS PRESSURE WASHING
35582   TRALIANT, LLC
34628   TRIMARK STRATEGIC
30857   TS WINDOW CLEANING LLC
30783   TURF MAGIC LLC
S0980   TWC SERVICES
34048   UNITED ELEVATOR SERVICES LLC
S1446   UPSTATE HANDYMAN AND SON LLC
S1473   US LAWNS ARKANSAS NORTHEAST
33288   USM, INC. DBA Sonoran
S0165   VISUAL CONCEPTS SIGNS AND LIGHTING
S1428   WARRENS LAWNCARE LLC
S0422   WATSON ELECTRICAL CONSTRUCTION CO LLC
35305   WELLS FARGO FINANCIAL LEASING INC
30966   WESTERN WASTE INDUSTRIES INC
36422   WOODSTOCK ENTERPRISES INC
36262   YOUR WAY PROPERTY SERVICES INC
